Citation Nr: 0331907	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  94-39 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability proximately due to or the result of service-
connected lumbar paravertebral fibromyositis and discogenic 
disease or of service-connected arterial hypertension.

2.  Whether the rating decision of January 1993 properly 
reduced the disability rating of the veteran's arterial 
hypertension.


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


REMAND

The veteran had active service from January 1980 to July 
1986.

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).  This case was last before the RO prior to enactment 
of the VCAA.  There has been no implementation of the act in 
this case.  VA must discharge its duties under the VCAA prior 
to appellate review.

A rating decision of January 1993 reduced the disability 
rating of the veteran's arterial hypertension from 10 percent 
to zero percent.  He perfected an appeal from this rating 
reduction.  The regional office (RO) erroneously 
characterized the issue on appeal as a claim for an increased 
rating.  An appeal from a rating reduction is a discrete 
issue, distinct from a claim for an increased rating.  See 
Heerdt v. Derwinski, 1 Vet. App. 551 (1991).  VA must in some 
instances meet specific burdens to reduce a disability 
rating.  See 38 C.F.R. § 3.344(a) (2003).  Neither the June 
1993 statement of the case (SOC) nor any subsequent 
supplemental statement of the case (SSOC) has correctly 
stated the issue on appeal or included the applicable 
regulation.  This defect must be cured.  38 C.F.R. § 19.31 
(2003).

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and ensure that all 
notification and development required by the Veterans Claims 
Assistance Act of 2000 are completed.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002).  Additionally, in a 
decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002).  All notice 
and any development activity must meet 
the requirements of  the recent decision 
in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
and any other applicable legal precedent.

2.  Readjudicated the claim for secondary 
service connection for a psychiatric 
disorder and for restoration of the 10 
percent rating for hypertension for the 
time it was reduced to 0 percent.  
Readjudication of the reduction of the 
hypertension rating must consider the 
applicability of 38 C.F.R. § 3.344(a).  
If either claim remains denied, provide 
the appellant and his representative a 
supplemental statement of the case 
including 38 C.F.R. § 3.344, and afford 
them an appropriate amount of time to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	C.P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




